                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                                                                                         JtLl 12. 2021
                                 AT /ir)?)\<'\i{/ (~
                                                                                                 C lr.:-ri(, U. S. District Court
                                                                                               [astern District of Tennessee
                                                     )                                                       l\t Knoxv ille
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )                       3:21-mc-6
   V.                                                )         Case No.      Varlan/Poplin
                                                     )
                                                                          ---------
                                                                          (to be assigned by Clerk)
                                                     )
                                                     )
                                                     )

     g,. cha£ f 8u1.hffls Billill1!lb~'3 ~
   Name of defendant (s)                       '     )

                                                   COMPLAINT

   1. A short and plain statement of the grounds for filing this case in federal court (include federal
   statutes and/or U.S. Constitutional provisions, if you know them):




   2. Plaintiff,      iJo..n nci.J1 &r -h:,   V)                                  resides at

        f &,oo Pc"oorsylva:n,fa__,4ve_j       NW., Waoh,·nj+t1n
   street address                                             city

  U)ivt(,·d--
                66
                     ec to.fub,!vl vc.                               SLts-:J3J-:20 /Cf
   county                         state            zip code            telephone number

   (if more than one plaintiff, provide the same information for each plaintiff below)




Case 3:21-mc-00006-TAV-DCP Document 1 Filed 01/13/21 Page 1 of 10 PageID #: 1
   3. Defendant, J>on a.JJ J. /rlll11(? (IN Cu5hidt) lives at, or its business is located at
    I(~ oo Ylfl nsy I V(JflJ A- n1. IJ W
                                (A,                    , Wes/21nq:fo n
     street address              )                                     ci:W
   (Di51-rid- IJ CabbitL:r                , J)_f,               ~ca~·/J_o_OIJ_ __
       county      ~                                  state                        zip code

   (if more than one defendant, provide the same information for each defendant below)
    Jv1/ch<Lei      8tU:J dl-<J t3 (oom,{,yef(f



   4. Short and plain statement of your claim (state as briefly as possible the facts of your case and
   how each defendant is involved. You may use additional paper if necessary):

    ]:(le j   a~~ lrthY-C<rl          bJ -utfrem-e vio/cnc-e.            (Yl__edj col        e_rf;_iptnelt-1-
   ±brbf lS (!tJrrt,cf-ec;l --lo ~fa:f l)f/jMSI"' c~/i.llt.C,fc~                             fhrok:Jh
    V--<)fl8,   ralS-lfJ     :rrnp11'511Jrzed 1or5 f/1lcCJ1,S          IA.fl   se (!JI._,,




                                                     2




Case 3:21-mc-00006-TAV-DCP Document 1 Filed 01/13/21 Page 2 of 10 PageID #: 2
   5. A demand for judgment for the relief you seek (list what you want the Court to do):

          a.       Wqqq T,.ifq99T; /f 9q97j df1C/Cf0119Cf9T;$991J
                   tff qqqr/ d19'1CJ7:,4fqq9r;Jrr9~ dJ 9'19J,,cl99'fr
          b.        ord.,t r (rnmtJ.;cJe,. Stcuni.J sen/Jrf~ ,andpersutztt.l
                   dt1r-&s -f1roJJ_
          c.       Cl//,w All vtch,ns copie.S. 1>--/-1,dr 6'.Wh medicol
                   ~ tfJ.h.J --It> na.f,/.e Ph -fhcrn. • .

          d.       e.rtmi<1aJ ~hatg~ · J(f~ in ph'~4n nr at/
                    j11 voJ({ed I n1J   pa.role-·
   I (We) hereby certify under penalty of perjury that the above com plaint is true to the best of
   my (our) information, knowledge and belief.

   Signed this   _..!..;I5=c_rth.
                            _ _ _ _ _ day of         N6Ve.rn la er                20J6 .




          .,ftlnds w;JJ be dt':pcrgl(;{            lmrn«i)o:le~ -lo Lo..J« off-,ct5g
            A/-u.a.ndro.., f<t11nt~            /111cdkeJs I c/o Ha.nno.h W°f;IJ
             C0-p,'" ./-0-I One...

                                                     3




Case 3:21-mc-00006-TAV-DCP Document 1 Filed 01/13/21 Page 3 of 10 PageID #: 3
                                    Affidavit of Identity

State: Tennessee

County: Knox

I, the undersigned, being of sound mind and body, do attest and confirm the following
facts:

1. My legal name is as follows: Hannah Parton.

2. My present address is as follows:

    1600 Pennsylvania Ave. NW
    Washington, DC 20006

3. My date of birth is April 29th, 1978.

4. I provided the following form of identification to the Notary Public to prove my
identification:

    Court Records

5. This Affidavit of Identity is being sworn for the following reason:

    I'm the Grand-Daughter of the 35th President of the United States, John F.
    Kennedy, and Queen Elizabeth. I'm also a Federal Official with National Jurisdiction
    Powers. Any one who attempts to harm me, or my family members are subject to be
    held criminally accountable, to the fullest extent under 18 U.S. Code 1751
    Presidential and Presidential staff assassination, kidnapping, and assault penalties,
    and is subject to Death Penalty.

6. I am aware that any false information on this Affidavit of Identity is punishable to the
fullest extent of the law, up to and including monetary fine or imprisonment.

7. The below is my true and correct signature.

I swear under penalty of perjury that I am the party described above and that all
statements in this Affidavit of Identity are true.




Hannah Parton




Case 3:21-mc-00006-TAV-DCP Document 1 Filed 01/13/21 Page 4 of 10 PageID #: 4
Signature;/~

 Date:   fVlC?lf   I&; r{l D J'1




Case 3:21-mc-00006-TAV-DCP Document 1 Filed 01/13/21 Page 5 of 10 PageID #: 5
STATE OF
                        ·--    )tY\n-f%Ce                )
                                                          ) ss
                                                                 ACKNOWLEDGMENT



COUNTY OF                        }(_,,,-y"":)¥,-        )

Subscribed and sworn to before me this                              f   ljU day of !')'lc{.j , 20 I 7.
                                                                                                  ~~
                                                                                    ~P-'l,.ib41,.,J


My Commission Expires:                                                              \,,___)



a ·, ,-.
 J,J-2,,Lc:·
                             i:_f      /'J
                                  : c:><.D~O
                                                 ~ 8.

(SEAL)
                \\\\\\\lllllta11111l
       ,,, ,.. t- O. P~_p, ,,,,.
    $.., !(,'.,.-'••--•••• '"V.()i~,.
   $;        .•• STATE"',~-:.
  :::~
  :::0      1 Of
  ~ ,... { TENNESSEE
                                         t:
                                       !Z :
  ;,        i       NOTMY /                  §
   i          -... PUBLIC ...            $
       ,,. ...A..-•-.............~
       ~       ~                 .. .:-.:,
           ~,,,, 0 x cO'l ,,,,"
                 ''1111111111ttl\\\

  MY COMMISSION EXPIRES
      APRIL 4, 2020




Case 3:21-mc-00006-TAV-DCP Document 1 Filed 01/13/21 Page 6 of 10 PageID #: 6
18 U.S. Code§ 1751. Presidential and Presidential staff
assassination, kidnapping, and assault; penalties

  U.S. Code     Notes




     (a) Whoever kills (1) any individual who is the President of the United
     States, the President-elect, the Vice President, or, if there is no Vice
     President, the officer next in the order of succession to the Office of the
     President of the United States, the Vice President-elect, or any person
     who is acting as President under the Constitution and laws of the United
     States, or (2) any person appointed under ?.~_ction 105(9J.{?.2.(A) of title 3
     employed in the Executive Office of the President or appointed under
     section 106(a)(1)(A) of title 3 employed in the Office of the Vice
     President, shall be punished as provided by sections 1111 and 1112 of
     this title.

     (b) Whoever kidnaps any individual designated in subsection (a) of this
     section shall be punished (1) by imprisonment for any term of years or
     for life, or (2) by death or imprisonment for any term of years or for life,
     if death results to such individual.

     (c) Whoever attempts to kill or kidnap any individual designated in
     subsection (a) of this section shall be punished by imprisonment for any
     term of years or for life.

     (d) If two or more persons conspire to kill or kidnap any individual
     designated in subsection (a) of this section and one or more of such
     persons do any act to effect the object of the conspiracy, each shall be
     punished (1) by imprisonment for any term of years or for life, or (2) by
     death or imprisonment for any term of years or for life, if death results
     to such individual.



 Case 3:21-mc-00006-TAV-DCP Document 1 Filed 01/13/21 Page 7 of 10 PageID #: 7
     (e) Whoever assaults any person designated in subsection (a)(l) shall
     be fined under this title, or imprisoned not more than ten years, or both.
     Whoever assaults any person designated in subsection (a)(2) shall be
     fined under this title, or imprisoned not more than one year, or both;
     and if the assault involved the use of a dangerous weapon, or personal
     injury results, shall be fined under this title, or imprisoned not more
     than ten years, or both.

     (f) The terms "President-e.!.~f..t." and "Yt~5=-Presider]_ t-elect" as used in
     this section shall mean such persons as are the apparent successful
     candidates for the offices of President and Vice President, respectively,
     as ascertained from the results of the general elections held to
     determine the electors of President and Vice President in accordance
     with title 3, United States Code, sections 1 and 2.

     (g) The Attorney General of the United States, in his discretion is
     authorized to pay an amount not to exceed $100,000 for information
     and services concerning a violation of subsection (a)(l). Any officer or
     employee of the United States or of any State or local government who
     furnishes information or renders service in the performance of his official
     duties shall not be eligible for payment under this subsection.

     (h) If Federal investigative or prosecutive jurisdiction is asserted for a
    violation of this section, such assertion shall suspend the exercise of
    jurisdiction by a State or local authority, under any applicable State or
    local law, until Federal action is terminated.

     (i) Violations of this section shall be investigated by the Federal Bureau
     of Investigation. Assistance may be requested from any Federal, State,
     or local agency, including the Army, Navy, and Air Force, any statute,
     rule, or regulation to the contrary notwithstanding.

     {j) In a prosecution for an offense under this section the Government
     need not prove that the defendant knew that the victim of the offense
     was an official protected by this section.

     (k) There is extraterritorial jurisdiction over the conduct prohibited by
     this section.

 (Added _Pub. L. 89-14.Jl....§J., Aug. 28, 1965, .?..~. . ?..!.?..t:. . ?..?..9.; amended P..~.!:?..:. . t.
 97-285, §§ 3, 4(a), Oct. 6, 1982, 96 Stat. 1?,.?_Q_; P..Y. !?..:....h.- 103-322,....!.!.!.!.§.
 XXXII, ....§ 320101(~)., title XXXIII, §§ 330016(1)(K), (L), 330021(1), Sept.


Case 3:21-mc-00006-TAV-DCP Document 1 Filed 01/13/21 Page 8 of 10 PageID #: 8
 Hannah Matthews Parton
 201 W. Springdale Avenue
 Knoxville TN 37917




Case 3:21-mc-00006-TAV-DCP Document 1 Filed 01/13/21 Page 9 of 10 PageID #: 9
                                     UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                             AT KNOXVILLE


   Case No. 3:20-mc-00058-TAV-DCP


     NOTICE REGARDING REQUIREMENT TO NOTIFY COURT OF CHANGE OF ADDRESS

   Local Rule 83.13 - Parties not represented by counsel (pro se):

      It is the duty of any party not represented by counsel to promptly notify the Clerk and the other parties

   to the proceedings of any change in his or her address, to monitor the progress of the case,and to

   prosecute or defend the action diligently. Notification of a change of address must be accomplished by

   filing a Notice with the Clerk and service of the Notice upon all other parties within 14 days of the

   change of address. In addition, a party appearing for himself/herself shall sign his/her pleadings and

   include his/her address and telephone number. The failure of a pro se plaintiff to timely respond to an

   order or pleading addressed to the last address provided to the Clerk may result in dismissal of the case or

   other appropriate action. Parties proceeding pro se shall be expected to be familiar with and follow the

   Federal Rules of Civil Procedure and these rules.




  Case 3:20-mc-00058-TAV-DCP Document 3 Filed 10/21/20 Page 1 of 1 PagelD #: .9

Case 3:21-mc-00006-TAV-DCP Document 1 Filed 01/13/21 Page 10 of 10 PageID #: 10
